
	
		III
		110th CONGRESS
		1st Session
		S. RES. 141
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2007
			Mrs. Clinton (for
			 herself, Mr. Brown,
			 Mr. Lieberman, Mr. Kennedy, Mr.
			 Lautenberg, Mr. Kerry,
			 Mr. Schumer, Mr. Dodd, Mrs.
			 Murray, Mr. Menendez,
			 Mr. Feingold, Mr. Nelson of Florida, Mr.
			 Smith, and Mr. Bingaman)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			May 1, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Urging all member countries of the
		  International Commission of the International Tracing Service who have yet to
		  ratify the May 2006 amendments to the 1955 Bonn Accords to expedite the
		  ratification process to allow for open access to the Holocaust archives located
		  at Bad Arolsen, Germany.
	
	
		Whereas the International Tracing Service (ITS) archives
			 located in Bad Arolsen, Germany, which are administered by the International
			 Committee of the Red Cross, contain an estimated 50,000,000 records on the
			 fates of some 17,500,000 individual victims of Nazi war crimes;
		Whereas the ITS archives at Bad Arolsen remain the largest
			 closed Holocaust-era archives in the world;
		Whereas, although access to individual records can be
			 requested by Holocaust survivors and their descendants, many who have requested
			 information from the ITS archives have reported facing significant delays and
			 even unresponsiveness;
		Whereas the ITS archives remain inaccessible to
			 researchers and research institutions;
		Whereas the Agreement Constituting an International
			 Commission for the International Tracing Service, signed at Bonn June 6, 1955
			 (6 UST 6186) (commonly known as the Bonn Accords) established an
			 international commission of 11 member countries (Belgium, France, Germany,
			 Greece, Israel, Italy, Luxembourg, the Netherlands, Poland, the United Kingdom,
			 and the United States) charged with overseeing the administration of the ITS
			 Holocaust archives;
		Whereas, following years of delay, in May 2006 in
			 Luxembourg, the International Commission of the ITS agreed upon amendments to
			 the Bonn Accords that would allow researchers to use the archives and would
			 allow each member country of the International Commission to receive digitized
			 copies of archive materials and make the records available to researchers under
			 the respective national laws relating to archives and privacy;
		Whereas the May 2006 amendments to the Bonn Accords
			 require each of the 11 member countries of the International Commission to
			 ratify the amendments before open access to the Holocaust archives is
			 permitted;
		Whereas, although the final signature was affixed to the
			 amendments in October 2006, only 5 out of the 11 member countries of the
			 International Commission, the United States, Israel, Poland, the Netherlands,
			 and the United Kingdom, have ratified the amendments;
		Whereas the United States Holocaust Memorial Museum has
			 for years been working tirelessly to provide public access to the materials in
			 the Bad Arolsen archives;
		Whereas, on March 8, 2007, representatives from the 11
			 member countries of the International Commission of the ITS met in the
			 Netherlands and reviewed the current ratification status of each country and
			 the ratification process in its entirety;
		Whereas it is a moral and humanitarian imperative to
			 permit public access to the millions of Holocaust records housed at Bad
			 Arolsen;
		Whereas it is essential that researchers obtain access
			 while Holocaust survivors are living, so that the researchers can benefit in
			 their scholarly work from the insights of eyewitnesses;
		Whereas, in the aftermath of the Holocaust, there have
			 been far too many instances of survivors and heirs of Holocaust victims being
			 refused their moral and legal right to information, for restitution purposes,
			 slave labor compensation, and personal closure;
		Whereas opening the historic records is a vital
			 contribution to the world’s collective memory and understanding of the
			 Holocaust and efforts to ensure that the anti-Semitism that made such horrors
			 possible is never again permitted to take hold;
		Whereas anti-Semitism has seen a resurgence in recent
			 years, and as recently as December 2006, the President of Iran, Mahmoud
			 Ahmadinejad, held the second Holocaust denial conference in Tehran in one year;
			 and
		Whereas in light of this conference, the anti-Semitic
			 rhetoric of President Ahmadinejad, and a resurgence of anti-Semitism in part of
			 the world, the opening of the archives at Bad Arolsen could not be more urgent:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)commends in the strongest terms all
			 countries that have to date ratified the amendments to the Agreement
			 Constituting an International Commission for the International Tracing Service,
			 signed at Bonn June 6, 1955 (6 UST 6186) (commonly known as the Bonn
			 Accords) to allow for open access to the Holocaust archives of the
			 International Tracing Service (ITS) located at Bad Arolsen, Germany;
			(2)commends the
			 countries that have committed to expedite the process of releasing the archives
			 and expects those countries to abide by their commitments;
			(3)strongly urges all countries that have to
			 yet to ratify the amendments to abide by the treaty obligations made in May
			 2006 and to expedite the ratification of the amendments;
			(4)strongly urges all member countries of the
			 International Commission of the ITS to consider the short time left to
			 Holocaust survivors and unanimously consent to open the ITS archives should all
			 countries not ratify the amendments by May 2007;
			(5)expresses the hope
			 that bureaucratic and diplomatic processes will not further delay this process;
			 and
			(6)refuses to forget
			 the murder of 6,000,000 Jews and more than 5,000,000 other victims during the
			 Holocaust by Nazi perpetrators and their collaborators.
			
